UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7366



KENNETH J. STROPP,

                                              Plaintiff - Appellant,

          versus


PIEDMONT REGIONAL JAIL; OFFICER HENDERSON;
LIEUTENANT   AGNEW; DOCTOR  TONEY; MEDICAL
DEPARTMENT; NURSE EMPLOYEES OF MED. CART.;
SERGEANT VANDANARE,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:06-cv-00236-JBF)


Submitted: November 21, 2006              Decided:   December 1, 2006


Before TRAXLER and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth J. Stropp, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth J. Stropp appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) action without prejudice for

failure to comply with a court order under Fed. R. Civ. P. 41(b).

We   have    reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by of the district

court.      See Stropp v. Piedmont Reg’l Jail, No. 2:06-cv-00236-JBF

(E.D. Va. filed June 20, 2006 & entered June 21, 2006).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                                  AFFIRMED




                                   - 2 -